DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 03/30/2021. 
Claims 180, 182, 190 and 192 have been canceled by the applicant. 
Claims 199-202 have been newly added by the applicant.

Reasons for Allowance 

Claims 179, 189 and 199 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 179, 189 and 199 are allowed in view of Applicant's amendment filed on 03/30/2021, the cited prior art of record and the updated search. The closest prior art Zhao et al. (CN. Pub.101883398) disclose to a method, device and system for determining uplink carrier resources which can determine the uplink component carrier used by the user equipment to send the dedicated preamble to the base station and allocate the corresponding resources in the multi-carrier aggregation system. Zhao in combination with Yoo et al. (U.S. Pub. 20130114455) which disclose methods and apparatus allowing for handling of colliding channel state information reports, fails to suggest the claimed limitations in Claims 179, 189 and 199 of the present application, which introduce a novel and non-obvious  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471